DETAILED ACTION
This communication is in response to the claims filed on 09/05/2019.
Application No: 16/561,778.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claim 3 is objected to because of the following informalities: claim is not clearly depending on any previous claim. It appears that claim dependency 1 is strike out. For examination purpose, dependent on claim 1 is assumed. Appropriate correction is required. 
Also please verify dependency of claim 9, it depends on claim 5 (which is out of sequence). Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 uses “such as study of contrasts in the image” statement in the limitation. In this “Such as” is indefinite failing to particularly point out and distinctly claim the subject matter. Appropriate correction is required.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya et al. (US 20060029264 A1) in view of Cohen et al. (US 20100070988 A1). 

Regarding claim 1, Utsunomiya teaches a device ([0045], Fig.1-6, e.g. FIG. 1 is a schematic cross-sectional view showing an example of the detection apparatus.[0009] there is provided a detection apparatus for detecting an amount of an object of analysis in a fluid present in an eye or on an eye surface. [0015] The detection apparatus preferably further comprises a central processing unit which is connected to a memory unit, a display output apparatus and a communication control unit),
for recognition from biometric characteristics extracted from at least one image of at least one iris of a candidate for recognition ([0015], e.g. preferably specifies an ID corresponding to a person having the eye, based on an iris pattern recognized by the means which recognizes the iris pattern (i.e. biometric characteristics extracted from at least one image of at least one iris of a candidate). [0043] in the present invention, a detection means for detecting an amount of an object of analysis can be means which detects an optical characteristic. Also, an optical means can be employed for recognizing a pattern of an iris of an eye (i.e. recognition from biometric characteristics)),
 the device comprising an image sensor having a field covering a capture zone in which at least one of the eyes of the candidate for recognition is intended to be located ([0014], e.g. The common member preferably comprises a lens barrel provided with an image pickup device and a lens. Alternatively, the common member preferably comprises a sensor element of a lens shape to be mounted on an eye (i.e. the device comprising an image sensor). A molecule capable of selectively capturing the object of analysis is preferably fixed on a surface of the sensor element. [0047] On a substrate constituting the sensor portion 203, there can be fixed a molecule which selectively captures an object substance (i.e. having a field covering a capture zone in which at least one of the eyes of the candidate for recognition is intended to be located)),
and an illumination source of the capture zone ([0071], e.g. Then a step 509 switches the illumination to a wavelength suitable for the image pickup of the iris (i.e. an illumination source of the capture zone)).

Utsunomiya teaches a detection apparatus and information management method on object of analysis. However, Utsunomiya differs from the claimed invention in not specifically and clearly describing wherein the illumination source emitting incident radiation in a wavelength range adapted to excite iris fluorescence and the sensor being arranged to be sensitive to iris fluorescence.

However, in the analogous field of endeavor, Cohen teaches wherein the illumination source emitting incident radiation in a wavelength range adapted to excite iris fluorescence and The reflected light from the retina or cornea is captured by a light detector. The light detector can be a matrix of sensors such as a Charge Coupled Device (CCD) or Complementary Metal Oxide Semiconductor (CMOS). The light detection technology can include silicon, Gallium Arsenide or any other known technology (i.e. the illumination source emitting incident radiation). Alternatively, the light detector can be a line sensor or a single pixel sensor of any type known in the art, for example, a photodiode or similar sensor (i.e. the illumination source emitting incident radiation). The light detector is sensitive to the wavelength of the light source (i.e. radiation in a wavelength range adapted to excite iris fluorescence). An optional spectral filter may be installed in front of the light detector in order to enhance the captured signal quality and filter unnecessary background light not related to measuring the number of eyes (i.e. the sensor being arranged to be sensitive to iris fluorescence). [0028] the light detector can use any optical lens (single or compound) known in the art in order to optimize the light detection process).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Cohen within the method of Utsunomiya. The motivation to combine references is that the combined method provides applications concerning the redeye effect concentrate their efforts in disabling this effect, the present invention focuses its efforts to enhance and emphasize the redeye effect, for example by choosing the optimal wavelength according to the transmission of the optical components of the eye and the reflection of the retina, by optimizing with the spectral sensitivity of the device detector. Further, the combined method can be used to identify eyes by detecting reflected light from the cornea. Alternatively, reflections from both the retina and the cornea can be used to detect eyes (See Cohen [0029, 0031, and 0041]). 

Regarding claim 2, Utsunomiya in view of Cohen teaches all the limitations of claim 1. Utsunomiya further teaches wherein the sensor is provided with a filter for rejecting all or part of the excitation radiation ([0052], e.g. A light source capable of emitting lights of plural wavelengths can be realized by employing a light emitting diode (LED) capable of emitting lights of plural wavelengths and switching the wavelength, or by selecting the wavelength of an illuminating light with unillustrated optical filters (i.e. the sensor is provided with a filter for rejecting all or part of the excitation radiation)).

Regarding claim 3, Utsunomiya in view of Cohen teaches all the limitations of claim 1. Utsunomiya further teaches wherein the illumination source is arranged to emit a blue light ([0052], e.g. A light source capable of emitting lights of plural wavelengths can be realized by employing a light emitting diode (LED) capable of emitting lights of plural wavelengths (i.e. emit a blue light) and switching the wavelength, or by selecting the wavelength of an illuminating light with unillustrated optical filters). 

Regarding claim 4, Utsunomiya in view of Cohen teaches all the limitations of claim 1. Utsunomiya further teaches wherein the illumination source is an infrared laser ([0052], e.g. Also for acquiring the iris pattern, there is preferred an irradiation of a near infrared light (i.e. infrared laser). A light source capable of emitting lights of plural wavelengths can be realized by employing a light emitting diode (LED) capable of emitting lights of plural wavelengths).

Regarding claim 5, Utsunomiya in view of Cohen teaches all the limitations of claim 4. Cohen further teaches wherein the infrared laser is controlled to emit two pulses of a few femtoseconds ([0080], e.g. Solid state laser or a laser diode are popular light sources 10 and are implemented today in a variety of devices such as laser pointers. The intensity of the light source 10 such as a solid laser or a laser diode needs to conform to the safety standards such as the American standard ANSI Z136.1 or any similar standard. [0081 The light source 10 can operate in a continuous manner or only emit periodically in pulses (i.e. the infrared laser is controlled to emit two pulses of a few femtoseconds). Depending on the light source 10, it can be operated either continuously, in pulses or both. [0082] In a light source 10 such as a LED or lasers, the pulses can be controlled by a signal generator to determine as needed the kind of signal required at each moment).

The motivation to combine reference of Cohen within the method of Utsunomiya before the effective filing date of the invention is that the new method provides that using the redeye effect allows to use simple signal-processing algorithms in order to identify eyes in the picture by separating the light returned from the eye from the light returned by the background (see Cohen [0083]). 

Regarding claim 9, Utsunomiya in view of Cohen teaches all the limitations of claim 5. Cohen further teaches wherein the laser beam is projected as two close pulses, the pulses having a duration of the order of a few femtoseconds ([0080], e.g. Solid state laser or a laser diode are popular light sources 10 and are implemented today in a variety of devices such as laser emit periodically in pulses (i.e. the infrared laser is controlled to emit two pulses of a few femtoseconds). Depending on the light source 10, it can be operated either continuously, in pulses or both. [0082] In a light source 10 such as a LED or lasers, the pulses can be controlled by a signal generator to determine as needed the kind of signal required at each moment. [0026] the light source can be in the visible spectrum, infrared (IR) spectrum or even ultraviolet (UV) spectrum. The light source sends out a light beam (i.e. projecting a beam) that is reflected by each eye in the audience).

The motivation to combine reference of Cohen within the method of Utsunomiya before the effective filing date of the invention is that the new method provides that using the redeye effect allows to use simple signal-processing algorithms in order to identify eyes in the picture by separating the light returned from the eye from the light returned by the background (see Cohen [0083]). 



Claims 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya et al. (US 20060029264 A1) in view of JAROSZ et al. (US 20190019026 A1). 

Regarding claim 6, Utsunomiya teaches a method ([0002], e.g. The present invention relates to a detection apparatus for detecting an amount of an analysis object in a fluid present in an eye and on an eye surface, and an information management method on an object of analysis. ([0045], Fig. 1-6, FIG. 1 is a schematic cross-sectional view showing an example of the detection apparatus.[0009] there is provided a detection apparatus for detecting an amount of an object of analysis in a fluid present in an eye or on an eye surface. [0015] the detection apparatus preferably further comprises a central processing unit which is connected to a memory unit, a display output apparatus and a communication control unit),
 for recognition from biometric characteristics extracted from at least one image of at least one iris of a candidate for recognition ([0015], e.g. preferably specifies an ID corresponding to a person having the eye, based on an iris pattern recognized by the means which recognizes the iris pattern (i.e. biometric characteristics extracted from at least one image of at least one iris of a candidate). [0043] in the present invention, a detection means for detecting an amount of an object of analysis can be means which detects an optical characteristic. Also, an optical means can be employed for recognizing a pattern of an iris of an eye (i.e. recognition from biometric characteristics)),
The method comprising the steps of:
illuminating the iris of an eye of a candidate for recognition with incident radiation in a wavelength range adapted to excite the iris fluorescence [0048], e.g. Then an irradiation with an illuminating light of a fluorescence-exciting wavelength of fluorescein dextran is executed (i.e. illuminating the iris of an eye of a candidate for recognition with incident radiation), and an amount of fluorescein dextran fixed on the sensor element portion is determined by an amount of fluorescence (i.e. a wavelength range adapted to excite the iris fluorescence). An amount of glucose can be obtained by such determination;
capturing an image of the iris fluorescence ([0014], e.g. The means which recognizes the iris pattern of the eye is preferably formed by a member common with the detection means which detects the amount of the object of analysis. The common member preferably comprises a lens barrel provided with an image pickup device and a lens (i.e. capturing an image of the iris fluorescence). Alternatively, the common member preferably comprises a sensor element of a lens shape to be mounted on an eye. A molecule capable of selectively capturing the object of analysis is preferably fixed on a surface of the sensor element. [0061] the eye-lotion-like reagent contains a fluorescent substance, which executes a competing reaction with the object substance of detection captured on the sensor element).

Utsunomiya teaches a detection apparatus and information management method on object of analysis. However, Utsunomiya differs from the claimed invention in not specifically and clearly describing wherein determining, from this image, whether the eye is equipped with a lens.

However, in the analogous field of endeavor, JAROSZ teaches wherein determining, from this image, whether the eye is equipped with a lens ([0028], e.g. With reference to FIGS. 1 to 7, the method of the invention for detecting fraud is performed by a terminal 100 for checking identity by iris recognition. The terminal 100 has a control unit 80 comprising an image processor module 81, a memory 82, and calculation means 83. The terminal 100 is connected to a high-definition camera 84 and to a touch screen 85. For exemplary purposes, the method of the invention is described in application to detecting a fraud during iris recognition fraud involves using cosmetic contact lenses, specifically novelty lenses 60.1 and 70.1 placed respectively on a first iris 60 and on a second iris 70 of a person 50 for identification. [0029] The fraud detection method is performed by the terminal 100, which executes the following steps: [0030] step 1: using the camera 84 to capture an image of each eye of the person 50 for identification, namely a first image 61 and a second image 71 (FIG. 2); , … when the first measurement 62 is greater than the reference value 86, the terminal 100 detects a probability that the person 50 is wearing a cosmetic contact lens on the first eye ( i.e. determining, from this image, whether the eye is equipped with a lens) and signals an attempt at fraud via the screen 85 (step 5.1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of JAROSZ within the method of Utsunomiya. The motivation to combine references is that the combined method provides improve the reliability of identification by iris recognition. Further, this provides a method making it possible to identify a person wearing cosmetic contact lenses in order to defraud identification by iris recognition. Identifying characteristics that are highly correlated between the two eyes makes it possible to recognize elements that are artificial and thus to characterize an attempt at concealing the irises (See JAROSZ [0003, 0010]). 

Regarding claim 7, Utsunomiya in view of JAROSZ teaches all the limitations of claim 6. Utsunomiya further teaches wherein illumination is obtained by projecting a blue light towards the iris ([0052], e.g. A light source capable of emitting lights of plural wavelengths can be realized by employing a light emitting diode (LED) capable of emitting lights of plural wavelengths (i.e. emit a blue light) and switching the wavelength, or by selecting the wavelength of an illuminating light with unillustrated optical filters). 

Regarding claim 8, Utsunomiya in view of JAROSZ teaches all the limitations of claim 6. Utsunomiya further teaches wherein illumination is obtained by projecting an infrared laser beam towards the iris. ([0052], e.g. Also for acquiring the iris pattern, there is preferred an irradiation of a near infrared light (i.e. infrared laser). A light source capable of emitting lights of plural wavelengths can be realized by employing a light emitting diode (LED) capable of emitting lights of plural wavelengths).

Regarding claim 10, Utsunomiya in view of JAROSZ teaches all the limitations of claim 6. Utsunomiya further teaches wherein the presence of a lens is detected by optical image processing, such as a study of contrasts in the image ([0012], e.g., the detection means which detects the amount of the object of analysis is preferably a means which detects an optical characteristic (i.e. optical image processing. [0013] the means which recognizes the iris pattern (i.e. iris image) of the eye preferably employs an optical means)).

Regarding claim 11, Utsunomiya in view of JAROSZ teaches all the limitations of claim 6. Utsunomiya further teaches wherein in the presence of a lens, the recognition method is interrupted ([0114], e.g. Then a step 703 executes a focus adjustment for image pickup of the code on the lens. Such focus adjustment is executed by driving a mechanism 305 shown in FIG. 4. The driving may be executed to a lens position determined in advance (i.e. presence of a lens), or to an optimum position, depending on a contrast of an output image obtained by the personal identification code, a product code and a product lot code contained therein are extracted at step 708. [0138-0139] the detection process is finished at step 725) and, 
if there is no lens ([0126], e.g. The identification server, having received the iris data and the personal identification code, searches and acquires the iris data, from the iris code database 409 shown in FIG. 6, by searching with the received personal identification code. The acquired iris data and the received iris data are compared to determine a result of identification, which is returned to the detection apparatus. In case the iris code database does not contain the data of the object person, an unmatching identification result is returns to the detection apparatus (i.e. no lens)),
the image is processed to extract biometric characteristics from it which will be compared with stored biometric characteristics ([0110], e.g. a management server 406, having a test data history database 410 for history management of the test data of the detection apparatus for each person (i.e. extract biometric characteristics from it which will be compared with stored biometric characteristics); and a server 407, having a individual difference correction database 411 for managing an error of individual fluctuation on the test result. In the following a process flow will be explained. [0127] The detection apparatus which has received the result of identification, in case of a matching identification result, utilizes the personal identification code as an ID of the subject person of test. In case of an unmatching identification result, the process is forcedly terminated).



Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

Goodall; Eleanor V. et al. (US 20170113042 A1) CONTROLLING EAR STIMULATION IN RESPONSE TO IMAGE ANALYSIS.
 Chakra; Al et al. (US 20120117633 A1) - Enhanced Security For Pervasive Devices Using A Weighting System.
 AGRAWAL; Mudit et al. (US 20180349721 A1) - BIOMETRIC OBJECT SPOOF DETECTION BASED ON IMAGE INTENSITY VARIATIONS.
HUANG; Guoliang et al. (US 20170164830 A1) - EYE IMAGING DEVICE AND METHOD OF USE.
Trinh; Hoang (US 20170132467 A1) - METHOD FOR PERSONAL IDENTIFICATION.
Hoyos; Hector et al. (US 20160117544 A1) - SYSTEMS AND METHODS FOR PERFORMING IRIS IDENTIFICATION AND VERIFICATION USING MOBILE DEVICES.
NODA; TAKURO et al. (US 20150009313 A1) - VISUAL LINE DETECTION DEVICE AND VISUAL LINE DETECTION METHOD.
PARK; Bo Gun et al. (US 20130222564 A1) - APPARATUS FOR RECOGNIZING FACE BASED ON ENVIRONMENT ADAPTATION.
Adachi, Sumiaki et al. (US 20030174868 A1) - Image determination apparatus and individual authentication apparatus.
Gousev; Evgeni et al. (US 10984235 B2) - Low power data generation for iris-related detection and authentication.
Gousev; Evgeni et al. (US 10614332 B2) - Light source modulation for iris size adjustment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645